  Case 4:19-cv-01064-Y Document 28 Filed 03/31/21   Page 1 of 1 PageID 615


                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

ALICE RIOS HUERTA,                 §
                                   §
VS.                                §     CIVIL NO. 4:19-CV-1064-Y
                                   §
ANDREW SAUL, COMMISSIONER OF       §
THE SOCIAL SECURITY                §
ADMINISTRATION                     §

       ORDER ACCEPTING THE UNITED STATES MAGISTRATE JUDGE’S
            FINDINGS, CONCLUSTIONS, AND RECOMMENDATION

      The   United     States    Magistrate     Judge     made    Findings,

Conclusions, and a Recommendation in this case.            (Doc. no. 26.)

Alice Rios Huerta, Plaintiff, informed the Court that no objections

to the magistrate judge’s report would be filed.            (Doc. no. 27.)

The district judge reviewed the proposed Findings, Conclusions,

and Recommendation for plain error.        Finding none, the undersigned

district judge believes that the Findings and Conclusions of the

Magistrate Judge are correct, and they are accepted as the Findings

and Conclusions of the Court.          Accordingly, the Commissioner’s

decision is AFFIRMED and this case is DISMISSED.

      SIGNED March 31, 2021.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE




ORDER ACCEPTING MAGISTRATE JUDGE’S FINDINGS, CONCLUSIONS, AND RECOMENDATION –
PAGE 1
